Order, Supreme Court, New York County (Stuart Cohen, J.), entered June 18, 1993, which denied defendants-appellants’ motions for summary judgment in this negligence action, unanimously affirmed, without costs.
In light of the fact that it is unclear who was responsible for the dumpster in front of 51 Mott Street at the time of the slip *403and fall accident, and since the use of the dumpster, which allegedly blocked part of the sidewalk, may have converted the sidewalk into one used for a "special purpose” (cf, Kiernan v Thompson> 137 AD2d 957, 958), and thereby may have contributed to the hazardous conditions which allegedly caused plaintiff to slip and fall, questions of fact exist which preclude summary judgment. We further note that while there is no direct evidence as to who actually placed the dumpster in front of the premises, issues of fact are raised by the circumstantial evidence as to the liability of each of the defendants-appellants (see, Spett v President Monroe Bldg. & Mfg. Corp., 19 NY2d 203, 205). Concur—Rosenberger, J. P., Kupferman, Ross, Nardelli and Tom, JJ.